TO OUR SHAREHOLDERS: You are cordially invited to attend the 2008 Annual Meeting of Shareholders of Pacific Continental Corporation which will be held at 10:00 a.m. on Monday, April 21, 2008, in the Studio One Room in the Hult Center at the intersection of Willamette Street and 7th Avenue, Eugene, Oregon. At the meeting, you will be asked to approve the election of eleven directors to the Pacific Continental Corporation Board of Directors.Our directors are elected annually for one-year terms. It is important that your shares be represented at the meeting. Whether or not you plan to attend the meeting, you are requested to complete, date, sign and return your Proxy in the envelope provided. If you do attend the meeting, you may then withdraw your proxy and vote your shares in person. Sincerely, March 21,
